Eckert, C. J. Respondent, through its Department of Public Works and Buildings, Division of Highways, made duly authorized purchases of four drums of lubricating oil from the claimant on June 30, 1947, at a cost of $180.40. The appropriation for the payment of these supplies lapsed before the invoices were cleared by the division. The invoices, however, were submitted within a reasonable time, and non-payment is without fault on the part of the claimant. Sufficient funds remained unexpended in the appropriations to pay for the same. This Court has repeatedly held that where materials or supplies have been properly furnished to the State, and an invoice therefor has been submitted within a reasonable time, but the same was not approved and vouchered for payment before the lapse of the appropriation from which it is payable, an award for the reasonable value of the supplies will be made if, at the time the expenses were incurred, there were sufficient funds remaining unexpended in the appropriation to pay for the same. (Johnson vs. State, 16 C.C.R. 96). This case clearly comes within the rule. An award is therefore entered in favor of the Tide Water Associated Oil Company, claimant, in the amount of $180.40.